Exhibit 10.239

AMENDMENT TO LEASE AGREEMENT

STATE OF NORTH CAROLINA

AGREEMENT

COUNTY OF NEW HANOVER

THIS AGREEMENT, made as of the 16th day of December, 2005, by and between BBC
FAMILY LIMITED PARTNERSHIP, a North Carolina limited partnership, and CAMERON
PROPERTIES LIMITED PARTNERSHIP, a North Carolina limited partnership,
hereinafter collectively called “Landlord”, PHARMACEUTICAL PRODUCT DEVELOPMENT,
INC., a North Carolina corporation, and PPD DEVELOPMENT, LP, a Texas limited
partnership (successor to PPD Pharmaco, Inc., a Texas corporation), hereinafter
called “Tenant”.

W I T N E S S E T H:

WHEREAS, the said BBC Family Limited Partnership and Pharmaceutical Product
Development, Inc., entered into a Lease Agreement dated March 25, 1996 (“Lease
I”); and

WHEREAS, Lease I has been amended by an amendment dated April 14, 1999, and two
letter amendments, dated November 6, 1996 and June 18, 1997, which are included
in all references to Lease I in this Agreement; and

WHEREAS, the said Pharmaceutical Product Development, Inc., assigned its
interest in Lease I to the said PPD Pharmaco, Inc.; and

WHEREAS, the said BBC Family Limited Partnership and the said PPD Pharmaco,
Inc., entered into a Lease Agreement dated September 15, 1998 (“Lease II”); and

WHEREAS, Tenant is the successor to PPD Pharmco, Inc., and has succeeded to all
interests and liabilities of PPD Pharmaco, Inc., under Lease I and Lease II; and

WHEREAS, Lease II has been amended by an amendment, dated April 14, 1999, and a
letter amendment dated September 21, 1999, which are included in all references
to Lease II in this Agreement; and

WHEREAS, the said BBC Family Limited Partnership has conveyed a four-tenths
undivided interest in the land covered by Lease I and Lease II, and a
four-tenths undivided interest in Lease I and Lease II, to the said Cameron
Properties Limited Partnership; and

WHEREAS, Landlord, the said Pharmaceutical Product Development, Inc., and Tenant
desire to enter into the following agreement with respect to Lease I and Lease
II.

Now, therefore, in consideration of the foregoing matters and the mutual
covenants and agreements herein contained, Landlord, the said Pharmaceutical
Product Development, Inc., and Tenant do hereby mutually covenant and agree as
follows:

 

  1. The Lease Commencement Date under Section 2.2.1 of Lease I was November 1,
1996.

 

1



--------------------------------------------------------------------------------

  2. Section 1.3.1 of Lease I is hereby amended to read as follows:

1.3.1 Renewal Options. As long as there has not been an uncured event of
default, Landlord will grant Tenant the right to renew this lease for one of the
following time periods: (a) three (3) months, (b) four (4) months, (c) five
(5) months, (d) six (6) months, or (e) seven (7) months. If Tenant exercises its
option to renew this lease, it must exercise it as to only one of the above time
periods (a) through (e), and it may not exercise such option as to any other
time period. In order to exercise such option, Tenant must notify Landlord in
writing on or before 5:00 p.m., Eastern Standard Time, February 28, 2006, which
of the above time periods (a) through (e) Tenant has selected. Tenant and
Landlord shall be bound by all of the terms and conditions of this Lease during
the renewal term except for the Annual Total Rent per RSF (which includes the
Annual Base Rent per RSF and the Annual Operating Expenses per RSF), as
hereinabove defined, which Annual Total Rent per RSF shall be Twenty-Two and
no/100 Dollars ($22.00) during the renewal term.

 

  3. Section 1.3.1 or Lease II is hereby deleted in its entirety.

 

  4. Section 2.2.1 of Lease II is hereby amended to read as follows:

2.2.1 The Term. The Term of this Lease shall commence upon the Term Commencement
Date, and shall continue for a period of ten (10) years. The Term Expiration
Date shall be ten (10) years (120 months) after the Term Commencement Date,
unless changed by Landlord as provided in Section 2.2.3. The Term Commencement
Date shall be September 1, 1999.

 

  5. Section 2.2.3 is hereby inserted in Lease II, immediately after
Section 2.2.2, as follows:

By written notice to Tenant, Landlord may change the Term Expiration Date to any
date which is not less than six (6) months after the date such notice is given,
and not more than ten (10) years (120 months) after the Term Commencement Date.
Such notice may not be given prior to the expiration or termination of the lease
term under the Lease Agreement dated March 25, 1996, between BBC Family Limited
Partnership, as Landlord, and Pharmaceutical Product Development, Inc., as
Tenant, as amended.

Except as herein expressly amended, Lease I and Lease II remain in full force
and effect, and the Landlord, the said Pharmaceutical Product Development, Inc.,
and Tenant hereby ratify and confirm the same, as herein amended.

 

2



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument in two or more counterparts as of the day and
year first above written.

 

LANDLORD: BBC FAMILY LIMITED PARTNERSHIP By  

/s/ Scott C. Sullivan

  (SEAL)   Scott C. Sullivan, General Partner   By  

/s/ Jabe Hardee

  (SEAL)   Jabe V. Hardee, General Partner   CAMERON PROPERTIES LIMITED
PARTNERSHIP By  

/s/ Scott C. Sullivan

  (SEAL)   Scott C. Sullivan, General Partner   By  

/s/ Adair M. Graham, Jr.

  (SEAL)   Adair M. Graham, Jr., General Partner   By  

/s/ Jabe Hardee

  (SEAL)   Jabe V. Hardee, General Partner   WITNESSED BY:   By  

/s/ R. Hill Rogers

  Name:   R. Hill Rogers   PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. By  

/s/ Fred B. Davenport, Jr.

  Name:   Fred B. Davenport, Jr.   Title:   President   ATTEST: By  

/s/ Charles H. Munn, Jr.

  Name:   Charles H. Munn, Jr.   Title:   Assistant General Counsel  

[corporate seal]

 

3



--------------------------------------------------------------------------------

TENANT: PPD DEVELOPMENT, LP By  

PPD GP, LLC

  ITS, General Partner By  

/s/ Fred B. Davenport, Jr.

  Fred B. Davenport, Jr.   President WITNESSED BY: By  

/s/ Charles H. Munn, Jr.

Name:   Charles H. Munn, Jr.   Assistant General Counsel

 

4